Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
 
Response to Amendment
Claims filed December 16, 2021 previously entered is being considered.

Applicant's arguments filed December 16, 2021, have been fully considered but they are not found persuasive.

Claims 1-16 are pending.  Claims 1-12 are withdrawn.  Claims 13-16 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heudi et al. (Anal. Chem., 2008).
Heudi et al. disclose antibodies isotopically labeled for tryptic digestion for LC/MS analysis (page 4203, sample preparation).  Heudi et al. does not teach elected species antibody infliximab and adalimumab in a kit.
Xu teaches that monoclonal antibodies are an important class of therapeutic agent for a variety of diseases (p. 1781, 1st column).  Xu teaches that serum/plasma concentrations of therapeutic antibodies is important for assessing pharmacokinetic properties of said antibodies, and the levels of such antibodies have traditionally been determined using ligand-binding assays.  These assays have limitations which prompted development of alternative methods (p. 1781, 2nd column; p. 1792, 1st column – “Conclusion”).  Xu discloses an LC-MS/MS method for determining the serum/plasma st column; p. 1782, 2nd column – “Reagents & Materials”; p. 1783, 1st column – p. 1784, 2nd column, 1st paragraph).  Xu is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
Binks teaches treatment of patients who are likely to respond to anti-TNF therapy, wherein said patients are treated by administration of an anti-TNF therapeutic, wherein said anti-TNF therapeutic is etanercept, infliximab, certolizumab, golimumab, and adalimumab (Binks, claims 6 and 7).  Binks is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
Ahern teaches kits to deliver to prepared reagents to researchers.  Ahern teaches that providing reagents in kits provides savings in both time and money (p. 2, 2nd paragraph; p. 3).

Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of the Ahern reference to those of Heudi, Xu and Binks in order to create a kit for quantification of anti-TNF antibodies, wherein said kit comprised two or more stable isotopically labeled anti-TNF antibodies selected from Infliximab, Adalimumab, Etanercept, Certolizumab, and Golimumab, as well as comprising trypsin or a trypsin-containing composition.  One of ordinary skill would have recognized, via the teachings of Xu, the importance of monitoring the pharmacokinetic properties of the anti-TNF antibodies in a patient treated by Binks’ methods, which comprises administration of multiple anti-TNF antibodies.  It would have been obvious to one of oridinary skill in the art at the filing date of the invention to also incorporate the isotopically labeled whole anti-TNF antibody as taught by Heudi in view of Ahern into the kit in order to allow the comparison to Xu method of analysis for the optimal performance for the importance of monitoring the pharmacokinetic properties of the patients treated by Binks’ methods.  Further, Xu discloses methods and required reagents (specifically, stable isotopically labeled antibody standards and methods of making said labeled antibodies, and trypsin as a necessary protease), and Ahern teaches that it is advantageous to incorporate useful 
It is also noted that no more than routine skill would have been required to modify the teachings of Heudi, Xu and Binks by incorporating reagents for quantifying anti-TNF antibodies according to the known teachings of kit advantages, as taught by Ahern.  Further, a skilled artisan would have had a reasonable expectation of success in modifying the teachings of Heudi, Xu and Binks to create a kit in view of the teachings of Ahern, as Heudi, Xu and Binks provide a clear teaching of the necessary reagents in said kit, and Heudi and Xu also provides guidance with respect to creating stable isotopically labeled antibody standards.  Thus, it would have been prima facie obvious to combine the teachings of Xu, Binks, and Ahern to advantageously achieve a kit for quantification of anti-TNF antibodies, wherein said kit comprised stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab antibodies, as well as trypsin or a trypsin-containing composition.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab anti-TNF antibodies, as well as trypsin or a trypsin-containing composition, in a kit for quantifying the levels of these antibodies, wherein said kit would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
It is also noted that even if Binks did not teach treatment by administration of etanercept, infliximab, certolizumab, golimumab, and adalimumab, and instead taught or suggested administration of an anti-TNF antibody selected from etanercept, infliximab, certolizumab, golimumab, and adalimumab, it would still have been obvious to create the claimed kit.  In this case, one of ordinary skill would have known that each of these antibodies were anti-TNF antibodies were useful for treatment of treating subjects who would benefit from anti-TNF therapy, and Xu would have motivated one to monitor the pharmacokinetic properties of the administered anti-TNF antibody by practicing its method for determination of antibody levels.  Because each of etanercept, infliximab, certolizumab, golimumab, and adalimumab are taught as useful for treatment, and Ahern teaches that incorporation of useful reagents in a kit provides distinct advantages in terms of savings of time and money, and convenience, it would have been obvious to create a kit which contains stable isotopically labeled standards for each anti-TNF antibody (i.e. etanercept, infliximab, certolizumab, golimumab, and adalimuamb) that may possibly be administered to a subject.
	With respect to the limitations of claim 15, which recites that the kit further comprises information providing the calibration curves for each of the anti-TNF antibodies contained therein, it is noted that Heudi and Xu provides extensive guidance for determining titration curves for the antibodies it quantified (see p. 1788, 2nd column, 1st paragraph).  In view of this guidance, one of ordinary skill could have readily determined titration/calibration curves for etanercept, infliximab, certolizumab, golimumab, and adalimumab, and it would have been obvious to incorporate such information in the kit suggested by Xu, Binks, and Ahern.  Also the instructions do not receive patentable weight as decided in MPEP.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Bioanalysis, published online Aug. 2014, 6(13):1781-1794, cited in the IDS filed 5/3/2018), in view of Binks et al (US 20130064819), and further in view of Ahern (The Scientist, July 24, 1995, 9(15):20, 5 pages).
Claim 13 is directed to a kit for quantifying anti-TNF antibodies comprising two or more stable isotopically labeled anti-TNF antibodies selected in a group comprising Infliximab, Etanercept, Adalimumab, Certolizumab, and Golimumab.
Claim 14 is directed to the kit according to claim 13, further comprising a protease selected in a group comprising (i) trypsin or a trypsin-containing composition, and (ii) a hinge-targeting protease.
Claim 15 is directed to the kit according to claim 13, further comprising information providing the calibration curves for each of the anti-TNF antibodies contained therein.

Xu teaches that monoclonal antibodies are an important class of therapeutic agent for a variety of diseases (p. 1781, 1st column).  Xu teaches that serum/plasma concentrations of therapeutic antibodies is important for assessing pharmacokinetic properties of said antibodies, and the levels of such antibodies have traditionally been determined using ligand-binding assays.  These assays have limitations which prompted development of alternative methods (p. 1781, 2nd column; p. 1792, 1st column – “Conclusion”).  Xu discloses an LC-MS/MS method for determining the serum/plasma concentration of two co-administered antibodies, wherein said method utilizes stable isotopically labeled antibody standards of the antibodies to be quantified, and trypsin digestion of samples comprising antibodies (see abstract; p. 1782, 1st column; p. 1782, 2nd column – “Reagents & Materials”; p. 1783, 1st column – p. 1784, 2nd column, 1st paragraph).  Xu is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
Binks teaches treatment of patients who are likely to respond to anti-TNF therapy, wherein said patients are treated by administration of an anti-TNF therapeutic, wherein said anti-TNF therapeutic is etanercept, infliximab, certolizumab, golimumab, and adalimumab (Binks, claims 6 and 7).  Binks is silent with respect to a kit comprising stable isotopically labeled anti-TNF antibodies.
nd paragraph; p. 3).

Therefore, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of the Ahern reference to those of Xu and Binks in order to create a kit for quantification of anti-TNF antibodies, wherein said kit comprised two or more stable isotopically labeled anti-TNF antibodies selected from Infliximab, Adalimumab, Etanercept, Certolizumab, and Golimumab, as well as comprising trypsin or a trypsin-containing composition.  One of ordinary skill would have recognized, via the teachings of Xu, the importance of monitoring the pharmacokinetic properties of the anti-TNF antibodies in a patient treated by Binks’ methods, which comprises administration of multiple anti-TNF antibodies.  Further, Xu discloses methods and required reagents (specifically, stable isotopically labeled antibody standards and methods of making said labeled antibodies, and trypsin as a necessary protease), and Ahern teaches that it is advantageous to incorporate useful reagents into a kit.  One of ordinary skill would therefore have been motivated to create a kit comprising stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab antibodies into a kit for quantifying the levels of the anti-TNF antibodies in patients treated by Binks’ methods, as the skilled artisan would have recognized that isotopically labeled antibody standards for each of etanercept, infliximab, certolizumab, golimumab, and adalimumab would be required for effective monitoring of the treatment.  Furthermore, because Xu teaches that its methods comprise trypsin digestion, it would have been obvious to include trypsin or a trypsin-containing composition in the kit along with the stable isotopically labeled antibodies.
It is also noted that no more than routine skill would have been required to modify the teachings of Xu and Binks by incorporating reagents for quantifying anti-TNF antibodies according to the known teachings of kit advantages, as taught by Ahern.  Further, a skilled artisan would have had a reasonable expectation of success in modifying the teachings of Xu and Binks to create a kit in view of the teachings of Ahern, as Xu and Binks provide a clear teaching of the necessary reagents in said kit, and Xu prima facie obvious to combine the teachings of Xu, Binks, and Ahern to advantageously achieve a kit for quantification of anti-TNF antibodies, wherein said kit comprised stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab antibodies, as well as trypsin or a trypsin-containing composition.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine stable isotopically labeled etanercept, infliximab, certolizumab, golimumab, and adalimumab anti-TNF antibodies, as well as trypsin or a trypsin-containing composition, in a kit for quantifying the levels of these antibodies, wherein said kit would function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
It is also noted that even if Binks did not teach treatment by administration of etanercept, infliximab, certolizumab, golimumab, and adalimumab, and instead taught or suggested administration of an anti-TNF antibody selected from etanercept, infliximab, certolizumab, golimumab, and adalimumab, it would still have been obvious to create the claimed kit.  In this case, one of ordinary skill would have known that each of these antibodies were anti-TNF antibodies were useful for treatment of treating subjects who would benefit from anti-TNF therapy, and Xu would have motivated one to monitor the pharmacokinetic properties of the administered anti-TNF antibody by practicing its method for determination of antibody levels.  Because each of etanercept, infliximab, certolizumab, golimumab, and adalimumab are taught as useful for treatment, and Ahern 
	With respect to the limitations of claim 15, which recites that the kit further comprises information providing the calibration curves for each of the anti-TNF antibodies contained therein, it is noted that Xu provides extensive guidance for determining titration curves for the antibodies it quantified (see p. 1788, 2nd column, 1st paragraph).  In view of this guidance, one of ordinary skill could have readily determined titration/calibration curves for etanercept, infliximab, certolizumab, golimumab, and adalimumab, and it would have been obvious to incorporate such information in the kit suggested by Xu, Binks, and Ahern.
	Applicants argue that Xu differs from the present application and the strategies would not be considered as complementary.  Applicants argue that present application relies on using a fully formed antibody for affinity quantification whereas Xu relies on using part or piece of an antibody.  However, the claims do not exclude the teaching of Xu.  The Xu uses fragments of antibodies which are labeled and the term antibody is not defined and does not include CDR portions of the antibody.
	Applicants argue that rationale used for the obviousness rejection would no longer achieve the purpose of Xu’s method which is supported by MPEP 2143.01(V).  However, the obviousness is based upon the combination of references and not Xu alone.  The motivation does not have to be the same as applicant’s motivation for the invention.  Xu’s method is being used for the determination and there is no deviation from Xu’s method except for substitution of the antibody.
	Applicants argue unexpected result of standards with methods with a higher specificity, sensitivity, accuracy and reproducibility for multiplex analysis.  However, claims are not commensurate in scope with the unexpected results.  Claims are generic and encompass the teachings of obviousness rejection.  Furthermore, Xu teaches the excellent methodology as well and there is no surprise in using labeling technology since they improved the detection in Xu.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 15/773,195 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-18 of copending Application No. 15/773,187 anticipates the pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,053,303. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-15 of U.S. Patent No. 11,053,303 teach the method of assay with isotopically labeled specific species of anti-TNF antibody and proteases.  ‘303 does not specifically teach a kit.
Ahern teaches kits to deliver to prepared reagents to researchers.  Ahern teaches that providing reagents in kits provides savings in both time and money (p. 2, 2nd paragraph; p. 3).
It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate the components of ‘303 into a kit.  One of ordinary skill in the art would be motivated to create the kit to make the assay easier to perform.  One of ordinary skill in the art would recognize that kits are gathering of components to be used in a method and ‘303 disclose the same components as claimed for the same intended method assay.

Conclusion

No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MICHAEL D PAK/Primary Examiner, Art Unit 1646